oO DO N DD UY BP W NY FB

—
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 1 of 19

JIMMY GOMEZ, SR.

Vv.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Plaintiff,

AMTRACK TRAIN COMPANY,
Sacramento, California,

Defendant.

 

AT TACOMA

NO, 3:18-CV-05147-RBL

PETITION FOR ORDER APPROVING
PAYMENT OF ATTORNEY FEES AND
COSTS

 

COMES NOW ROBIN H. BALSAM of ROBIN H. BALSAM P.S., court

appointed Settlement Guardian ad Litem for Jimmy Gomez, Jr., the minor

plaintiff in this matter, and hereby petitions the court for approval of the

attorney fees and costs incurred in connection with investigation of the injury

to Jimmy Gomez, Jr..

On September 4, 2019, Robin H. Balsam was appointed as Settlement

Guardian al Litem.

Robin H. Balsam P.S. has incurred the sum of $8,884.00 in reasonable

and necessary fees and costs in the amount of $8.99 during the course of

investigating the settlement for Jimmy Gomez, Jr. during the period of

PETITION FOR ORDER APPROVING
PAYMENT OF ATTORNEY FEES AND

COSTS - 1

V:\G\Gomez\P-PetFees090320alr.doc

ROBIN H. BALSAM P.S.

Attorneys at Law

911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
oO O VN DO WH BP W NY Ff

ehhh et et
Dn oO BP W NYO KF OO

17
18
19
20
21
22
23
24
25

 

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 2 of 19

December 2019 through September 25, 2020. Total hours were 45.50 for an
average hourly rate of $195.25, which is a discount to Jimmy Gomez, Jr. of
$154.75 per hour from the attorney’s normal hourly rate of $350.00.
Whenever possible and appropriate, the firm of Robin H. Balsam P.S.
utilizes. the services of its associate attorneys, legal assistants, and legal
secretaries in order to reduce the cost of the firm’s services. An itemized
statement which describes the services rendered and costs incurred in detail
is attached hereto as Exhibit “A”. A summary of the work performed during

this period is as follows:

e Review Complaint and medical attachments from attorney
e Multiple telephone calls and emails with Jimmy Gomez, Sr.
e Emails and telephone calls with Ms. Valdez

e Prepare Notice of Appearance and Oath as Settlement Guardian ad
Litem

e Arrange for and attend meeting with Jimmy Gomez, Jr. and his
parents.

e Review 131 pages of medical records
e Correspondence with parties regarding settlement offer
e Legal and medical research

e Research regarding parties dissolution and information regarding
custody

e Gather annuity quotes
e Prepare Settlement GAL Report

e Contact numerous medical offices, Washington State Health Care
Authority, and Optum regarding subrogation information for
settlement

WHEREFORE, Robin H. Balsam requests that the court enter an order

approving the fees and costs of Robin H. Balsam P.S. as reasonable and

PETITION FOR ORDER APPROVING ROBIN H. BALSAM P.S,
PAYMENT OF ATTORNEY FEES AND Attorneys at Law
COSTS - 2 911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912
V:\G\Gomez\P-PetFees090320air.doc

 
oO Oo NY DBD oO BP W NO

Pe
SN DO WW BP W NY fF OC

18
19
20
21
22
23
24
25

 

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 3 of 19

necessary, and ordering Amtrak Train Company to pay the same as agreed
by their legal counsel, and for such other and further relief as the court

deems just and equitable.

  

8%

DATED this _.< _ day of October, 2020.

 

 

ROBIN H. BALSAM, WSBA #14001
Settlement Guardian ad Litem

PETITION FOR ORDER APPROVING ROBIN H. BALSAM P.S.
PAYMENT OF ATTORNEY FEES AND Attorneys at Law
COSTS - 3 911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912
V:\G\Gomez\P-PetFees090320alr.doc

 
oO OD NY DOD WN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 4 of 19

EXHIBIT “A”
ATTORNEY FEES AND COSTS

PETITION FOR ORDER APPROVING ROBIN H. BALSAM P.S.
PAYMENT OF ATTORNEY FEES AND Attorneys at Law
COSTS - 4 911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912
V:\G\Gomez\P-PetFees090320alr.doc

 
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 5 of 19

XS[X-UJEOTEOGOS3994\ZAWOO\O\A

 

 

66'°768'8$
6S'98T‘Z$
vb'099'9$
by sty'9$
br Sse'9$
00°9S6'S$
00°SOL'b$
05°908’E$
os’ T7s‘E$
00°0zz$

OSNIGNVLS

-LNO

 

0o'o$

pred je303

 

 

SLNAWAVd

 

00°0$

- eouRjeg

 

 

 

yuNnNO0DSIg D/N

:S4noH obey) ON

GL'yST$ qunoosiq AjinoH

S7@'S6T$ 707ey AjinoH "bay

66'768'8$ 66'8$ oo'vss’s$ OS'S s[2}0}
Ov 90Z'TS Ov'7$ 00'VOL'TS 06°2 oz-das
GT‘97S$ S9'0$ 0S°S7s$ SLE oz-bny
00°SPz$ 00°0$ 00'°Sbz$ Oe'T Oz-Inc
00°0E$ 00°0$ —00'0E$ 07'0 oz-unc
by’ 6cr$ by'S$ 00'rZr$ 06°Z oz-Aew
OO TSZ'‘TS 0S'0$ OS'0S7'T$ =—s S28 Oz-idy
05°868$ 00°0$ 0S°868$ GT'p O0z-4eW
00°S8z$ 00'0$ 00°S8z$ Ov'T 07-424
OS TOE’E$ 00°0$ —OS'TOE’E$ GLET oz-uec
00°07@7$ 00°0$ 00°0zZ$ 06'T 6T-99q
WLOL Slsoo sad SUNOH HLNOW

 

 

 

 

Wd}I7] pe UeIPAeNH JUBWII1}}VS - s}]sOD pue sooy Aousony

"Ic ‘ZOWOy AWWIL

 
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 6 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

 

 

 

 

Jimmy Gomez Date: 12/27/2019
WA File Number: GOMEZVS.AMTRAK/19-435
Invoice 29309

Re: Litigation GAL - RHB Number:

Date Initials Description of Service Hours Amount

12/10/2019 RHB REVIEW DOCS Complaint and attachments (medical) 0.40 140.00
from attorney - email attorney requesting more info.

12/11/2019 AR Telephone call to Mr. Gomez regarding appointment 0.10 No Charge
with RHB (Im).

12/12/2019 AR _ Set up RHB on e-filing with Western District 0.30 No Charge
ofWashington.

12/13/2019 AR Prepare RHB's Notice of Appearance and Oath as 0.30 30.00
Settlement GAL.

12/16/2019 AR Telephone call to Mr. Gomez regarding appointment 0.10 No Charge
with Ms. Balsam (im).

12/17/2019 AR Email to Mr. Gomez regarding available dates/times for 0.20 20.00
meeting with RHB.

12/17/2019 AR Email to Western District of Washington regarding 0.20 No Charge

_ category for RHB as a filer on this case.

12/18/2019 AR Telephone call from Mr. Gomez regarding meeting with 0,30 30.00
RHB. Email to RHB regarding same.
Total Fees 1.90 $220.00

STATEMENT OF ACCOUNT
Current Fees 220.00
AMOUNT DUE AND OWING TO DATE $220.00
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 7 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

Jimmy Gomez

WA

Re: Litigation GAL - RHB

Date: 1/29/2020
File Number:

Invoice 29670
Number:

GOMEZVS.AMTRAK/19-435

 

 

Date

12/23/2019
12/23/2019

12/30/2019
12/30/2019

01/02/2020

01/02/2020
01/07/2020

01/07/2020
01/07/2020

01/07/2020
01/08/2020
01/08/2020
01/09/2020
01/13/2020
01/13/2020

01/13/2020
01/13/2020

01/13/2020
01/15/2020
01/16/2020
01/16/2020
01/16/2020

01/17/2020
01/17/2020

Initials
AR
AR

AR
AR

RHB

MH
AR

RHB
MH

MH
MH
RHB
AR
RHB
MH

RHB

RHB

RHB
RHB
MH
MH
MH

RHB
RHB

Description of Service

Prepare report form - Settlement GAL

Telephone call to USDC regarding RHB being added to
the case, and how to categorize the Notice of
Appearance. Talked to Gail.

Telephone call to Gail at USDC regarding e-filing (Im).
Westlaw search on Mr. Gomez. Washington Courts
Search. Review LINX file 18-3-04468-4 (dissolution) for
info on custody of son.

REVIEW DOCS Annulment case Pierce County
concerning parents.

REVIEW DOCS Review file.

Call from Gail at USDC regarding e-filing and process to
get RHB added to the ecf system.

CONSULTATION with parents, Jimmy re: injuries.
INVESTIGATION Meet with mother, father, and children
in Gomez vs. Amtrak.

OTHER Summarize notes and dictate summary.

DOC PREPARATION Review and add to interview memo.
REVIEW DOCS Medical records 131 pages.

E-file RHB's notice of appearance and oath.
CORRESPONDENCE Amtrack re: settlement offer.

MEETING WITH STAFF Conference with RHB re: injuries,
pre-existing conditions and egg shell victim, complete
lack of blame re:Jimmy, Jr.

REVIEW DOCS Medical memo overview - research
strabismus and post concussive syndrome.

REVIEW DOCS Medical memo overview research
strabismus and post concussive syndrome.

TELEPHONE CALL Ringlers, Tony Robinson re: annuity.

REVIEW DOCS Annuity quote.
DOC PREPARATION Add to letter to Lane Powell.
RESEARCH Federal Tort Claims Act Coverage.

RESEARCH Seat latches and seat belts on Amtrak
trains.
RESEARCH Research GAL in Federal Court.

REVIEW DOCS and correct letter to attorneys.

Hours

0.50
0.30

0.10
1.00

0.40

0.30
0.20

1.25
1.00

1.00
0.70
1.10
0.10
0.30
0.20

0.30
0.10

0.20
0.20
0.70
1.00
0.60

0.50
0.20

Amount

No Charge
42.00

14.00
140.00

140.00

84.00
30.00

437.50
No Charge

280.00
196.00
385.00

No Charge
105.00
56.00

105.00
35.00

70,00
70.00
196.00
280.00
168.00

175.00
70,00
1/29/2020
01/17/2020

01/17/2020

01/21/2020
01/21/2020

01/22/2020
01/22/2020

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 8 of 19

AR

RHB

AR
AR

RHB
AR

GOMEZVS.AMTRAK/19- Jimmy Gomez

A2z

Scan in and organize medical records per RHB's
instructions. Organize pictures and annuity info from
RHB's emails.

TELEPHONE CALL Neuhart attorney for Mrs. Gomez on
domestic case.

Email RHB's letter to Mr. Wackerbarth and Mr, Yates.

Prepare email to Mr. Wackerbarth and Mr. Yates for
RHB's review and approval.
CORRESPONDENCE Parents re: settlement.

Research contact information for parents and update
file. Add information to RHB's letter to parents
regarding settlement proposal to Amtrak.

Total Fees

STATEMENT OF ACCOUNT

Prior Balance

Current Fees
AMOUNT DUE AND OWING TO DATE

Page:2
0.40 48.00
0.20 70.00

0.20 No Charge
0.10 No Charge

0.30 105.00
0.30 0.00

 

13.75 $3,301.50

220.00
3,301.50

$3,521.50

Fees and costs can be paid over the phone or online with all major credit cards. Client funds held in the
Trust Ledger shall be applied to the invoice balance 10 days from the date of the invoice. Any unpaid fees
and costs remain the client's responsibility and should be remitted promptly. Thank you.

AVAILABLE NOW! PAY YOUR BILL ONLINE

To make a payment on this invoice using your debit or credit card, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/operating

To make an initial retainer deposit or to replenish your attorney retainer funds, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/trust

If you have any questions, please contact our bookkeeper at bookkeeper@balsamlaw.com.
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 9 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

 

 

Jimmy Gomez Date: 2/24/2020
WA File Number: GOMEZVS.AMTRAK/19-435
Invoice 29990
Re: Litigation GAL - RHB Number:
Date Initials - Description of Service Hours Amount
01/27/2020 RHB REVIEW DOCS Domestic paperwork. 0.40 140.00
01/29/2020 AR Email RHB's letter to parents with communication to 0.20 No Charge
Lane Powell attorneys to Mr. Gomez, Ms. Vasquez, and
Mr. Neuharth.
02/03/2020 AR Work on Settlement GAL report per RHB’s memo. 0.50 75.00
02/17/2020 RHB CORRESPONDENCE Attorneys Amtrak re: status. 0.20 70.00
02/20/2020 AR Email RHB's letter to Mr. Wackerbarth and Mr. Yates. 0.10 No Charge
- Send copies to Mr. Gomez, Sr. and Ms. Vasquez.
Total Fees 1.40 $285.00
STATEMENT OF ACCOUNT
Prior Balance 3,521.50
Current Fees 285.00
AMOUNT DUE AND OWING TO DATE $3,806.50

 

Fees and costs can be paid over the phone or online with all major credit cards. Client funds held in the
Trust Ledger shall be applied to the invoice balance 10 days from the date of the invoice. Any unpaid fees
and costs remain the client's responsibility and should be remitted promptly. Thank you.

AVAILABLE NOW! PAY YOUR BILL ONLINE

To make a payment on this invoice using your debit or credit card, please follow this link:

https://secure.lawpay.com/pages/robinhbalsam/operating

To make an initial retainer deposit or to replenish your attorney retainer funds, please follow this link:

https://secure.lawpay.com/pages/robinhbalsam/trust

If you have any questions, please contact our bookkeeper at bookkeeper@balsamlaw.com.
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 10 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

 

 

Jimmy Gomez Date: 3/31/2020
WA File Number: GOMEZVS.AMTRAK/19-435
, Invoice 30311
Re: Litigation GAL - RHB Number:
Date Initials Description of Service Hours Amount
03/06/2020 AR Review settlement acceptance email from Andrew 0.20 No Charge

Yates. Email to NV and CB regarding GAL report,
acceptance of settlement, and further direction on
project. Update start of GAL report and forward to CB.
03/11/2020 CMB Prepared rough draft of Settlement GAL Report based 2.00 300.00
on attorney notes, medical records, and accepted
settlement offer. To RHB for review and completion.

 

03/16/2020 RHB REVIEW DOCS and respond to email from Yates and 0.20 70.00
Northwest Guardian - subrogation info has to be
gathered.
03/17/2020 RHB OTHER Instructions to paralegal on subrogation. 0.20 70,00
03/17/2020 RHB REVIEW DOCS and correct GAL report. 0.35 122.50
03/25/2020 MH DOC PREPARATION Memo re: additions to report and 0.50 140.00
discussion of annuity.
03/25/2020 MH REVIEW DOCS SGAL CLE materials. 0.50 140.00
03/25/2020 MH REVIEW DOCS SGAL report. 0.20 56,00
Total Fees 4.15 $898.50

STATEMENT OF ACCOUNT

Prior Balance 3,806.50
Current Fees 898.50

AMOUNT DUE AND OWING TO DATE $4,705.00
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 11 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

Jimmy Gomez

WA

Re: Litigation GAL - RHB

Date: 4/28/2020
File Number:

Invoice 30659
Number:

GOMEZVS.AMTRAK/19-435

 

 

Date
03/26/2020

03/26/2020
03/26/2020

03/27/2020

03/27/2020

03/27/2020

03/27/2020

04/03/2020

04/06/2020
04/06/2020

04/06/2020

04/06/2020

Initials .

RHB

RHB

AR

AR

AR

AR

AR

AR

RHB
AR

AR

AR

Description of Service

OTHER Work on GAL report; CORRESPONDENCE
Subrogation letter.

REVIEW DOCS and respond to Mr. Gomez's questions
on timing.

Review medical records for all providers and send list to
RHB/CB. Discuss subrogation letter/project with RHB.
Gather contact information for Mary Bridge Childrens
Hospital. Telephone calls to Admin and Billing
departments for process to ask for subrogation
information. Left message with Billing Department.
Review medical records for dates of service.

Research contact information for MultiCare Lakewood
Urgent Care. Telephone call to billing department.
Research main MultiCare billing for subrogation
information. Review medical records for dates of
service.

Research contact information for PNW Federal Way
(pediatrics NW). Left message for billing department
regarding process for subrogation information. Review
medical records for dates of service.

Research contact information for submitting a
subrogation claim to AppleCare of Washington. Left
message with billing department and administrative
department,

Telephone calls to providers (left messages) for
subrogation request addresses.

OTHER Work with paralegal on subrogation letters.

Prepare medical information release and financial

information releases for Ms. Vasquez to sign and return.

Prepare letter to Ms. Vasquez regarding releases and
other information needed to obtain subrogation
information from medical providers.

Telephone call from Michelle at Lakewood Urgent Care
Center regarding subrogation interest. Email to RHB
regarding same.

Telephone call from Tina at Mary Bridge Children's
Hospital regarding subrogation interest. Email to RHB
regarding same.

Hours
0.50

0.20
0.30

0.60

0.50

0,50

0.50

0.80

0.20
0.50

0.30

0.30

Amount

175.00

70,00

45.00

90.00

75.00

75.00

75.00

96.00

70.00
0.00

45.00

45.00
4/28/2020
04/06/2020

04/08/2020

04/09/2020

04/14/2020

04/15/2020
04/17/2020
04/17/2020

04/20/2020

Expenses

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 12 of 19

GOMEZVS.AMTRAK/19-

A2k

AR

CMB

AR

AR

RHB

AR

AR

AP

04/22/2020 Postage

Jimmy Gomez

Telephone call to Apple Health (on hold for 35 minutes).
Email to RHB regarding information required to get the
information needed to send a subrogation letter.
Reviewed medical records and added details on
providers and dates of records reviewed to SGAL
Report. Made other corrections and revisions as noted.
To RHB for review/completion.

Email and mail RHB's letter and needed releases to Ms.
Vasquez. Send copy to Ms. Vasquez's attorney and
Jimmy Gimez, Sr.

Telephone call from Ms. Vasquez regarding medical
providers and releases to be signed. Email to RHB
regarding same.

REVIEW DOCS and respond to email from Yates on
case,

Draft letter to Mary Bridge per RHB’s memo and email
her for review and comment.

Give AP instructions, per RHB, on calling Ms. Vasquez
for Jimmy's Apple Health number.

Called Juanita Vasquez to get apple health number.
Juanita will call back.

Total Fees

0.50

Total Expenses

TOTAL NEW CHARGES

STATEMENT OF ACCOUNT

Prior Balance
Current Fees

Current Expenses
AMOUNT DUE AND OWING TO DATE

 

Page:2
0.60 90.00
0.75 112.50
0.30 No Charge
0.30 45.00
0.20 70.00
0.60 72.00
0.20 No Charge
0.10 No Charge
8.25 $1,250.50
$0.50
$1,251.00
4,705.00
1,250.50
0.50

$5,956.00
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 13 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

Jimmy Gomez
WA

Re: Litigation GAL - RHB

Date: 5/27/2020
File Number:

Invoice 30996
Number:

GOMEZVS.AMTRAK/19-435

 

 

Date Initials
05/01/2020 AR
05/04/2020 AR
05/04/2020 RHB

05/15/2020 RHB
05/21/2020 AR

05/22/2020 AR

Expenses
Postage

Description of Service

Complete RHB's letters to Mary Bridge, Lakewood
Urgent Care, PNW Federal Way, and Applecare.

Fax letters to Mary Bridge, Lakewood Urgent Care, PNW
Federal Way, and Applecare.

REVIEW DOCS and respond to Jimmie Gomez's email on
case.

REVIEW DOCS and respond NWG email.

Telephone calls (Im) to Washington Health Care
Authority, Mary Bridge Hospital, Lakewood Urgent Care,
and PNW Federal Way regarding RHB's May 1, 2020
letter regarding subrogation interests.

Prepare cover sheets to medical providers and re-fax
RHB's subrogation May 1, 2020 letter.

Total Fees

5.44

Total Expenses

TOTAL NEW CHARGES

STATEMENT OF ACCOUNT

Prior Balance
Current Fees

Current Expenses
AMOUNT DUE AND OWING TO DATE

 

Hours Amount
0.70 105,00
0.70 84.00
0,20 70.00
0.20 No Charge
0.60 90.00
0.50 75.00
2.90 $424.00

$5.44

$429.44
5,956.00
424.00

5.44
$6,385.44
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 14 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

 

 

 

Jimmy Gomez Date: 6/30/2020
WA File Number: GOMEZVS.AMTRAK/19-435
Invoice 31322
Re: Litigation GAL - RHB Number:
Date Initials Description of Service Hours Amount
05/29/2020 AR Telephone call to Pediatrics NW to discuss subrogration 0.20 30.00
(Im).
Total Fees 0.20 $30.00

STATEMENT OF ACCOUNT

Prior Balance 6,385.44
Current Fees 30.00
AMOUNT DUE AND OWING TO DATE $6,415.44

Fees and costs can be paid over the phone or online with all major credit cards. Client funds heid in the
Trust Ledger shall be applied to the invoice balance 10 days from the date of the invoice. Any unpaid fees
and costs remain the client's responsibility and should be remitted promptly. Thank you.

AVAILABLE NOW! PAY YOUR BILL ONLINE

To make a payment on this invoice using your debit or credit card, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/operating

To make an initial retainer deposit or to replenish your attorney retainer funds, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/trust

If you have any questions, please contact our bookkeeper at bookkeeper@balsamlaw.com.
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 15 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405
253-627-7800

cmb@balsamlaw.com

 

 

 

 

 

 

Jimmy Gomez Date: 7/29/2020
WA File Number: GOMEZVS.AMTRAK/19-435
Invoice 31653
Re: Litigation GAL - RHB Number:
Date Initials Description of Service Hours Amount
07/01/2020 RHB REVIEW DOCS and correct letter to OFR subrogation. 0.20 70.00
07/01/2020 AR Review file and prepare letter to Clare Mancini at Health 0.60 90.00
Care Authority to obtain subrogation information related
to the accident and injury only. Emails with RHB
regarding same.
07/01/2020 RHB TELEPHONE CALL with paralegal re: subrogation. 0.20 70.00
07/02/2020 AR Corrections to RHB's letter to Ms. Mancini and email to 0.20 No Charge
RHB regarding same.
07/07/2020 AR Review email from Ms. Mancini. Save to computer and 0.10 15.00
forward to RHB.
Total Fees 1.30 $245.00
STATEMENT OF ACCOUNT
Prior Balance 6,415.44
Current Fees 245.00
AMOUNT DUE AND OWING TO DATE $6,660.44

Fees and costs can be paid over the phone or online with all major credit cards. Client funds held in the
Trust Ledger shall be applied to the invoice balance 10 days from the date of the invoice. Any unpaid fees
and costs remain the client's responsibility and should be remitted promptly. Thank you.

AVAILABLE NOW! PAY YOUR BILL ONLINE

To make a payment on this invoice using your debit or credit card, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/operating

To make an initial retainer deposit or to replenish your attorney retainer funds, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/trust

If you have any questions, please contact our bookkeeper at bookkeeper@balsamlaw.com.
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 16 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

Jimmy Gomez

WA

Re: Litigation GAL - RHB

Date: 8/28/2020
File Number:

Invoice 31989
Number:

GOMEZVS.AMTRAK/19-435

 

 

Date
07/29/2020

07/30/2020

07/30/2020

07/31/2020
08/13/2020
08/14/2020
08/19/2020

08/21/2020
08/21/2020
08/24/2020

08/24/2020

08/24/2020

 

 

Emails with RHB on status of matter and obtaining
Email to Ms, Mancini to follow-up on subrogation
request. Email to Mr. Gomez and Ms. Vasquez
regarding the status of this matter and waiting on the

Prepare letter to United Healthcare Community
regarding subrogation amount. Emails with RHB

Arrange for RHB's electronic signature for United

Telephone call to Optum regarding subrogation request.

REVIEW DOCS and correct settlement GAL report.

Review email from Optum regarding subrogation
request. Telephone call to Optum - case still not set up
for response. Email to RHB regarding same.

Make corrections to Report of Settlement GAL.

Print off all invoices for Gomez matter and begin
REVIEW DOCS Subrogation letter - email (letter) on

Review Mr. Gomez's email regarding update on case.
Prepare and email response for RHB's review and

Initials Description of Service
AR

subrogation information.
AR

State for information needed.
AR

regarding same.
AR

Healthcare letter. Mail and email same.
AR

File still not open.
RHB
AR
AR
AR

preparing fee declaration.
RHB

subro being incorrect).
AR

approval as to status on this matter.
AR

Telephone call to Optum regarding subrogation interest.

Emails from/to RHB regarding same.
Total Fees

 

Hours Amount
0.20 No Charge
0.40 60.00
0.40 60.00
0.30 No Charge
0.30 36.00
0.25 87.50
0.40 48.00
0.30 No Charge
0.20 30.00
0.30 105.00
0.20 24.00
0.50 75.00
3.75 $525.50
Case 3:18-cv-05147-JCC Document 34

8/28/2020 GOMEZVS.AMTRAK/19- Jimmy Gomez
AQL
Expenses

08/04/2020 Postage
Total Expenses

TOTAL NEW CHARGES

STATEMENT OF ACCOUNT
Prior Balance
Current Fees
Current Expenses

AMOUNT DUE AND OWING TO DATE

Filed 10/05/20 Page 17 of 19
Page:2

0.65

$0.65
$526.15

6,660.44
525.50
0.65

$7,186.59

Fees and costs can be paid over the phone or online with all major credit cards. Client funds held in the
Trust Ledger shall be applied to the invoice balance 10 days from the date of the invoice. Any unpaid fees
and costs remain the client's responsibility and should be remitted promptly. Thank you.

AVAILABLE NOW!

PAY YOUR BILL ONLINE

To make a payment on this invoice using your debit or credit card, please follow this link:

https ://secure. lawpay.com/pages/robinhbalsam/operating

To make an initial retainer deposit or to replenish your attorney retainer funds, please follow this link:

https://secure.lawpay.com/pages/robinhbalsam/trust

If you have any questions, please contact our bookkeeper at bookkeeper@balsamlaw.com.
Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 18 of 19

Robin Balsam P.S.

911 South I Street
Tacoma, WA 98405

253-627-7800
cmb@balsamlaw.com

 

 

Jimmy Gomez

WA

Re: Litigation GAL - RHB

Date: 9/30/2020

File Number: GOMEZVS.AMTRAK/19-435
Invoice 32350

Number:

 

 

Date

08/28/2020
08/28/2020

08/28/2020
09/01/2020
09/02/2020

09/02/2020
09/08/2020

09/11/2020

09/14/2020

09/14/2020

09/15/2020

09/15/2020

09/15/2020
09/16/2020

09/16/2020
09/16/2020

09/16/2020

 

Initials Description of Service Hours

AR Corrections to McKissick letter. 0.25

AR Discuss medical records needed for McKissick letter 0.40
with RHB. Review medical records for information and
print/highlight appropriate pages. Send letter to RHB
for approval to send. Update letter regarding
preexisting condition.

RHB REVIEW DOCS and correct report - email Ringsters on 0.25
how long quotes are good for.

AP Emailed August 28, 2020 letter from Robin H. Balsam 0.10
to Carol McKissick, Analyst Optum

AR Begin fee petition for matter. Print off all invoices to 0.50
date,

CMB Discussed preparation of fee petition with ALR. 0.10

RHB REVIEW DOCS Structured settlement quote letter to 0.40
parents.

JM Scan Ms. Balsam's September 10, 2020 letter, with 0.10
enclosed Structured Settlement Options; send via
email to parents Jimmy Gomez Sr. And Juanita
Vasquez.

JM Send responsive email to Mr. Gomez, with attached 0.10
copy of Ms. Balsam's September 10, 2020 letter for
him to review in answer to his question about what will
come next in this matter (refer him to second
paragraph of letter in particular).

RHB REVIEW DOCS Mother's response to subrogation and 0.20
surgery - respond,

AR Review Ms. Valdez's email to RHB and discuss same 0.70
with RHB. Prepare response and review medical
records to reference in same.

RHB REVIEW DOCS Mom's email on eye issue - instructions 0.30
to paralegal re: medica! records.

RHB TELEPHONE CALL Mom re: eye issue. 0.20

AR Emails with RHB regarding response to Ms. Valdez's 0.10
email.

AR Prepare letter to parents regarding medical records. 0.20

AR Research and provide RHB with the latest subrogation 0.15
information.

RHB REVIEW DOCS and correct letter to parents on eye 0.20

issue,

Amount

No Charge
60.00

87.50
12.00
75,00

No Charge
140.00

No Charge

12.00

70.00

105.00

105.00

70.00
No Charge

No Charge
No Charge

70,00
9/30/2020
09/16/2020

09/19/2020
09/22/2020
09/22/2020

09/23/2020
09/23/2020

09/25/2020

Expenses

Case 3:18-cv-05147-JCC Document 34 Filed 10/05/20 Page 19 of 19
GOMEZVS.AMTRAK/19-

RHB

AR

AR

ABE

09/22/2020 Postage

Jimmy Gomez

REVIEW DOCS and revise SGAL report to add additional
info and update.

Email RHB's letter to parents regarding medical
records.

Corrections to Fee Petition and Report of SGAL. Emails
with RHB regarding same.

Emails with Mr. Gomez regarding next steps. Discuss
with RHB.

Prepare exhibits to SGAL report and fee petition.
REVIEW DOCS and correct report/fee declaration/email
Ringlers on annuity quotes.

Estimated time to complete case.

 

Total Fees

2.40

Total Expenses

TOTAL NEW CHARGES

STATEMENT OF ACCOUNT

Prior Balance
Current Fees

Current Expenses
AMOUNT DUE AND OWING TO DATE

Page:2
0.30 No Charge
0.15 No Charge
0.40 No Charge
0.15 No Charge
0,15 22.50
0.50 175.00
2.00 700.00
7.90 $1,704.00
$2.40
$1,706.40
7,186.59
1,704.00
2.40
$8,892.99

Fees and costs can be paid over the phone or online with all major credit cards. Client funds held in the
Trust Ledger shall be applied to the invoice balance 10 days from the date of the invoice. Any unpaid fees
and costs remain the client's responsibility and should be remitted promptly. Thank you.

AVAILABLE NOW! PAY YOUR BILL ONLINE

To make a payment on this invoice using your debit or credit card, please follow this link:
https://secure. lawpay.com/pages/robinhbalsam/operating

To make an initial retainer deposit or to replenish your attorney retainer funds, please follow this link:
https://secure.lawpay.com/pages/robinhbalsam/trust

If you have any questions, please contact our bookkeeper at bookkeeper@balsamlaw.com.
